Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2015-H-0103)

Complainant
v.

East End Kitchen and Market, LLC /
Tageldin Banaga
d/b/a East End Kitchen and Market,

Respondent.
Docket No. C-15-904
Decision No. CR3695

Date: March 6, 2015

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving an administrative
complaint on Respondent, East End Kitchen and Market, LLC / Tageldin Banaga d/b/a
East End Kitchen and Market, at 1159 Stratford Avenue, Bridgeport, Connecticut 06607,
and by filing a copy of the complaint with the Food and Drug Administration’s (FDA)
Division of Dockets Management. The complaint alleges that East End Kitchen and
Market impermissibly sold cigarettes to minors and failed to verify, by means of photo
identification containing a date of birth, that the purchasers were 18 years of age or older,
thereby violating the Federal Food, Drug, and Cosmetic Act (Act), 21 U.S.C.

§ 301 et seq., and its implementing regulations, 21 C.F.R. pt. 1140. CTP seeks to impose
a $500 civil money penalty against Respondent East End Kitchen and Market.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on January 14, 2015, CTP served the
complaint on Respondent East End Kitchen and Market by United Parcel Service. In the
complaint and accompanying cover letter, CTP explained that, within 30 days,
Respondent should pay the penalty, file an answer, or request an extension of time in
which to file an answer. CTP warned Respondent that, if it failed to take one of these
actions within 30 days, the Administrative Law Judge could, pursuant to 21 C.F.R.

§ 17.11, issue an initial decision ordering it to pay the full amount of the proposed
penalty.

Respondent East End Kitchen and Market failed to file an answer within the time
prescribed. I do note that, on February 17, 2015, Respondent filed a request for an
extension of time to file an answer. This request for an extension was filed more than 30
days after the complaint was served on Respondent, is consequently untimely, and cannot
serve to prevent a default judgment. However, as noted in my March 6, 2015 order, I do
treat Respondent’s pleading as a timely motion to reopen. I have ordered CTP to respond
to Respondent’s motion to reopen by March 16, 2015. In the event that Respondent’s
motion to reopen is ultimately granted, this Initial Decision and Default Judgment will be
vacated.

In the meantime, pursuant to 21 C.F.R. § 17.11, l assume that the facts alleged in the
complaint (but not its conclusory statements) are true. Specifically:

e At approximately 10:06 a.m. on September 24, 2013, at Respondent’s business
establishment, 1159 Stratford Avenue, Bridgeport, Connecticut 06607, an
FDA-commissioned inspector observed Respondent’s staff selling a package of
Newport Box cigarettes to a person younger than 18 years of age. The inspector
also observed that staff failed to verify, by means of photographic identification
containing a date of birth, that the purchaser was 18 years of age or older;

e Ina warning letter dated November 27, 2013, CTP informed Respondent of the
inspector’s September 24, 2013 observations, and that such actions violate federal
law, 21 C.F.R. § 1140.14(a) and (b)(1). The letter further warned that
Respondent’s failure to correct its violations could result in a civil money penalty
or other regulatory action;

e At approximately 1:17 p.m. on July 28, 2014, at Respondent’s business
establishment, 1159 Stratford Avenue, Bridgeport, Connecticut 06607,
FDA-commissioned inspectors documented Respondent’s staff selling a package
of Newport Non-Menthol Box 100s cigarettes to a person younger than 18 years
of age. The inspectors also documented that staff failed to verify, by means of
photographic identification containing a date of birth, that the purchaser was 18
years of age or older.

These facts establish Respondent East End Kitchen and Market’s liability under the Act.
The Act prohibits misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco
product is misbranded if sold or distributed in violation of regulations issued under
section 906(d) of the Act. 21 U.S.C. § 387f(d); see 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R.
§ 1140.1(b). The Secretary of the U.S. Department of Health and Human Services issued
the regulations at 21 C.F.R. pt. 1140 under section 906(d) of the Act. 21 U.S.C. § 387a-
1; see 21 U.S.C. § 387f(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010). Under 21
C.F.R. § 1140.14(a), no retailer may sell cigarettes to any person younger than 18 years
of age. Under 21 C.F.R. § 1140.14(b)(1), retailers must verify, by means of photographic
identification containing a purchaser’s date of birth, that no cigarette purchasers are
younger than 18 years of age.

A $500 civil money penalty is permissible under 21 C.F.R. § 17.2.
Order

For these reasons, I enter default judgment in the amount of $500 against Respondent
East End Kitchen and Market, LLC / Tageldin Banaga d/b/a East End Kitchen and
Market. Pursuant to 21 C.F.R. § 17.11(b), this order becomes final and binding upon
both parties after 30 days of the date of its issuance.

/s/
Catherine Ravinski
Administrative Law Judge

